MEMORANDUM **
Attorney Kenneth Stern appeals pro se from the district court’s judgment dismissing for failure to state a claim his 42 U.S.C. § 1983 action alleging that certain defendants recorded an abstract of judgment against Stern in violation of an automatic stay. We have jurisdiction pursuant to 28 U.S.C. § 1291. Upon de novo review of the district court’s record, we affirm for the reasons stated in the district court’s order entered on May 16, 2000. See Cohen v. Stratosphere Corp., 115 F.3d 695, 700 (9th Cir.1997) (de novo review of Fed. R.Civ.P. 12(b)(6) dismissals).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.